DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-24 as filed on 30 March 2018 were examined and rejected in an Office action mailed on 19 December 2019.  Applicant responded on 18 May 2020, cancelling claims 11-12 and 15-16 and adding claim 25.  Claims 1-10, 13-14, and 17-25 were examined and rejected in an Office mailed on 18 August 20.  Applicant filed an RCE on 17 February 2021.  Claims 1-10, 13-14, and 17-25 were examined in an Office action mailed on 9 June 2021.  Applicant responded on 8 December 2021 (“Response”).  Claims 1-10, 13-14, and 17-25 are examined herein

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The independent claims are 1, 5, 20 and 25.
Claim 1 is drawn to a method for restoring function to a non-functional gene in the genome of a crop plant cell where the crop plant cell has a cell wall (see (a) below).  The crop plant cell genome must also have a disrupted endogenous gene.  
The genomic modification required by the method is accomplished via CRISPR, i.e., using a guide RNA/Cas endonuclease complex (see (c) below).  This must be accomplished without using a template.  Also, the “crop” plant cell cannot be from Arabidopsis (see (b) below).
(a) All crop plant cells have a cell wall.  Spec., p. 24, l. 12.
(b) Arabidopsis is not a crop plant.
 (c) There is no requirement that the guide RNA/Cas endonuclease complex is combined outside the cell in a ribonucleoprotein complex.  For example, Kanchiswamy et al. teaches removing “transgene or plasmid sequences introduced during transformation of RGENS.” Kanchiswamy et al., p. 689 (col 2, 1st full para.)

The application represented by the ‘478 Publication is believed to be under common ownership as the instant application.  Therefore the examiner believes that under 35 USC 102(b)(2)(C) it is not prior art against the instant application.
Paragraph 0016 of ‘478 Publication states 
In another embodiment, the method comprises, a method for modifying a target site in the genome of a plant cell, the method comprising introducing a guide RNA and a Cas endonuclease into said plant cell, wherein said guide RNA and Cas endonuclease are capable of forming a complex that enables the Cas endonuclease to introduce a double strand break at said target site.

This is similar to the claim language used in the instant application (see also para. 0032 of the ‘478 Publication), but there is no explicit mention in the ‘478 Publication that an in vitro synthesized Cas endonuclease is used.  This suggests that using a vector encoding a Cas endonuclease and/or a guide RNA (or separate vectors) satisfies the limitation of “introducing a guide RNA/Cas endonuclease” across the cell wall in claims 1 and 25 as well as the similar limitation in claim 5.  Only claim 20 explicitly requires formation of a ribonucleotide particle

Claim 5 is similar to claim 1 but requires a second guide RNA.

Claim 20 requires assembling the guide RNA and Cas endonuclease outside of the crop plant cell and delivering the ribonucleoprotein complex into the cell.  No result is required from claim 25 or its dependent claims.  
Again, all crop plant cells have cell walls and Arabidopsis is not a crop.

Claim 25 is very similar to claim 1 but recites fewer details.

The specification explicitly defines a non-functional gene product as including “polypeptides that have lost their function (absent function) or have a reduced function when compared to the gene product of the corresponding undisrupted gene.”  Spec. pp. 

Withdrawal of Objections and Rejections
3.	The objections to the claims are withdrawn in view of Applicant’s amendments to the claims.
4.	The rejection of claims 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection of claims 1-10, 13-14, and 17-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first  paragraph, for containing new matter is withdrawn in view of Applicant’s amendments to the claims.
6.	The rejections of 8-10 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Applicant traverses the various rejections under 35 USC 103.  Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 9 June 2021 as applied to the rejected claims.  Applicant traverses the rejection in the paper filed 8 December 2021.  Applicant’s arguments have been fully considered but are not persuasive.

7.	Claims 1, 13-14 and 24-25 rejected under 35 U.S.C. 1032 as being obvious over D'Halluin & Ruiter (2013) Int J Dev Biol 57:621-27 in view of Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 and Wymer et al. (2001) 212:693-95.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The scope of the claims are discussed above.
Claim 1 is drawn to a method for restoring function to a non-functional gene product by introducing a guide RNA/Cas endonuclease complex across a cell wall into a plant cell.  Claim 1 requires a disrupted endogenous gene and results in a non-disrupted gene and a functional gene product.  A polynucleotide modification template is not used.  The claim also requires a double-stranded break, but that is a normal consequence of CRISPR methods.  E.g., Jiang et al., p. 2.
Claim 25 is drawn to a method of restoring function to a non-functional gene product by introducing across a plant cell wall a guide RNA/Cas endonuclease complex.  Claim 25 requires a disrupted endogenous gene and results in a non-disrupted gene and a functional gene product.
D’Halluin & Ruiter teaches the use of ZFNs to modify an endogenous gene to, e.g., provide herbicide resistance in tobacco.  D'Halluin & Ruiter, p. 622.  In view of Applicant’ definitions of ‘disrupted’ gene and ‘functional gene product’ discussed supra, the teachings of D'Halluin & Ruiter fall within the scope of the gene modification required by the claims.
Kanchiswamy et al. teaches forming RNPs with a guide RNA and purified Cas9 protein, e.g., "researchers have developed tools that exploit lipofection or electroporation to deliver recombinant Cas9 protein and in vitro transcribed guide RNA, nd col, only full paragraph).  Kanchiswamy et al. also teaches that "[i]n plant cells, direct delivery of RGEN RNPs can be achieved through ... particle bombardment." Id., p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. teaches that the benefit is that it "[leaves] no trace of foreign genetic elements. Id.  
Microinjection in plant cells was routine, even if laborious, at the time of filing the instant application.  Wymer et al.  Wymer et al. teaches microinjection in maize cells.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to follow the teachings of D'Halluin & Ruiter and Kanchiswamy et al. to assemble a guide RNA and Cas9 endonuclease and then use microinjection to deliver the complex into a maize cell.  Therefore claims 1, 13 and 24-25 are obvious.
Kanchiswamy et al. teaches regeneration of plants (abstract) and thus claim 14 is obvious.
Applicant’s Arguments & Response
Applicant begins their arguments on page 9.  On page 10, Applicant states that 
Applicant is not claiming introducing mutations to an endogenous gene to generate herbicide tolerance, but comprising introducing a guide RNA/Cas endonuclease complex into the crop plant cell, wherein the crop plant cell comprises a disrupted endogenous gene in its genome, wherein said complex creates a double strand break, wherein said disrupted gene does not encode a functional gene product, wherein said disrupted endogenous gene is restored without the use of a polynucleotide modification template to a non-disrupted gene.

Response, p. 10 (top).  However, the argument is inaccurate.  The specification is quite clear.
A disrupted gene includes reference to a marker gene (such as, but not limited to, a phenotypic marker gene and a selectable marker gene) that has been modified (disrupted) such that its gene product loses its function (for example, in case of a herbicide disrupted selectable marker gene, the disrupted gene does not confer herbicide resistance anymore).

Spec., p. 27 (top).  And again:
Described herein are expression markers genes (such as but not limiting to ALS, EPSPS, BAR) that confers resistance to a compound or allows the 

Id., p. 29, ll. 19-24.  And yet again:
For example, as described herein, the method can be a method for modifying a nucleotide sequence in the genome of a cell, the method comprising: introducing into at least one cell comprising a target site and a disrupted resistant-ALS marker gene, a first guide RNA, a Cas endonuclease, and at least a second guide RNA, wherein said first guide RNA and Cas endonuclease can form a first complex 20 capable of introducing a double strand break in said disrupted resistant- ALS marker gene, wherein said disrupted resistance-ALS marker gene is restored without the use of a polynucleotide modification template to a non-disrupted resistant ALS marker gene capable of encoding a functional resistance-ALS protein that confers resistance to chlorsulfuron, wherein said second guide RNA and Cas endonuclease 25 can form a second complex that is capable of recognizing, binding to, and nicking or cleaving said target site located in said nucleotide sequence; and, selecting a cell having a modification in said nucleotide sequence, wherein the selection is provided by or based upon said resistance-ALS protein that confers resistance to chlorsulfuron, The selection step can include providing chlorsulfuron to the plant 30 cell or plants derived from said plant cell at any stage during plant cell or plant development to select for the plant cell or plants comprising the desired modification the their genome.

Id., p. 30 (bottom).
Therefore Applicant’s arguments regarding what is and what is not a disrupted endogenous gene is not persuasive.
Applicant turns to the D'Halluin & Ruiter reference.  Applicant expresses uncertainty over what parts of the article were being emphasized in the rejection of record.  The examiner apologizes for the lack of clarity.  At the top of page 22, D'Halluin & Ruiter states:
Directed genome engineering through the use of site-specific nucleases for targeted DSB induction is based on the repair of the DSB by the plant’s naturally occurring DNA repair pathways. Repair of the DSB by non-homologous recombination (NHR) will result mostly in non-precise repair with small insertions or deletions at the DSB site, a technology which is exploited for gene function discovery.

Id.  See also, Figure 1’s right side (“insertion / deletion”).  Id.
Applicant introduces the Townsend et al. article.  The Townsend et al. article is not part of the rejection.  It was apparently selected by Applicant because it used a template to provide a change to insert a gene.  Thus, Applicant could use it in a strawman argument.  It is not further considered.
Applicant alleges that, quoting from Kanchiswamy et al., that delivery of RGEN TNPs directly into plant cells could be a challenging task.  Response, p. 11.  
This does not establish on the record that it actually would be difficult.  Applicant fails to establish on the record that there would not be a reasonable expectation of success.  Applicant fails to establish on the record that the teachings of Kanchiswamy et al. to directly using RNPs is not enabled.  
The quoted use of the word “could” does not preclude a reasonable expectation of success.
Furthermore, under 35 USC 103, "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”  MPEP § 2123 (citing to Merck & Co. v. Biocraft Labs, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)).  Section 2123 continues that "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed . . ."  MPEP § 2123 (quoting In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).
"Even if a reference discloses an inoperative device, it is prior art for all that it teaches."  Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).

Furthermore, claim 1 was amended to remove the limitation “across the cell wall.”  Kim et al. teaches transfecting of a pre-formed Cas9/sgRNA complex to an Arabidopsis protoplast.  Arabidopsis is a well-known model organism.  Menke.  Koornneef & Meinke (2010) Plant J 61:909-21.  Clearly, a model organism is relevant in an analysis under 35 USC 103.
Finally, Applicant failed to address the Wymer et al. reference.


8.	Claims 2-4 are rejected under 35 U.S.C. 1032 as being obvious over D'Halluin & Ruiter (2013) Int J Dev Biol 57:621-27 in view of Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 and Wymer et al. (2001) 212:693-95 in further view of Jiang et al. (2014) PLoS ONE 9 e99225
As seen above, claim 1 is obvious in view of D'Halluin & Ruiter, Kanchiswamy et al. and Wymer et al.  None of these references teach the details recited in claims 2-4.
In a 2014 publication, Jiang et al. teaches using the CRISPR/Cas9 system to restore function to a GFP gene.  Id., abstract.   Jiang et al. teaches that the joining was accomplished by NHEJ (e.g. p. 2) and thus claim 4 is obvious.
In Jiang et al.’s Figure 2S (attached to the prior Office action), GFP expression is accomplished by the deletion of an A during NHEJ that is the 4th nucleotide upstream from the PAM site and thus claims 2-3 are obvious.
Applicant’s Arguments & Response
Applicant argues that Jiang is not relevant because it uses Arabidopsis.  Response, p. 12.
Applicant’s argument is not persuasive because Arabidopsis is a well-established model organism.  Menke.  Further to this, the specification routinely lists Arabidopsis with crop plants.  E.g., Spec., p. ll. 21-24.



9.	Claims 17-19 rejected under 35 U.S.C. 1032 as being obvious over D'Halluin & Ruiter (2013) Int J Dev Biol 57:621-27 in view of Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 and Wymer et al. (2001) 212:693-95 in further view of Kim et al., WO 2014/065596 A1, published 1 May 2014.
As seen above, claim is obvious in view of D'Halluin & Ruiter, Kanchiswamy et al. and Wymer et al.  None of these references provide the details recited in claims 17-19.Kim et al. teaches working with plant protoplasts and teaches in vitro production of Cas9 (p. 43) and a guide RNA (pp. 43-44) followed by transfection of a plant cell with the Cas9/sgRNA complex (p. 44).  
Claim 17 requires that the guide RNA and the Cas endonuclease be separately introduced but that is a simpler technique than the one taught by Kim et al.  Additionally, Kim et al. teaches adding them separately. Kim et al., p. 25 and claims 1 and 12.  Thus claim 17 is obvious.
Claim 18 requires that the Cas endonuclease and guide RNA be added to the cell as RNA and protein but that is the technique taught by Kim et al. and thus claim 18 is obvious.
Kim et al. also teaches that the Cas endonuclease be introduced into a cell via an encoding nucleic acid (Kim et al. abstract), and thus claim 19 is obvious.
Applicant’s Arguments & Response
Applicant dismisses Kim et al. as being limited to plant protoplasts.  Response, p. 12.
In response, claim 1, from which claims 17-19 depend, no longer requires the presence of a cell wall as a feature of the method.  The claim asserts that crop cells have cell wall, but that is merely a true statement.  After amendment, there is no longer a requirement in the claim that the RNP is delivered across a cell wall.  
Furthermore, the instant rejection is under 35 USC 103, not 102.


10.	Claims 5-10 srerejected under 35 U.S.C. 1032 as being obvious over D'Halluin & Ruiter (2013) Int J Dev Biol 57:621-27 in view of Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 and Wymer et al. (2001) 212:693-95 in further view of Wang et al. 
Claim 5 is drawn to a method of modifying a nucleotide sequence in a plant cell’s genome by introducing across the plant cell wall a first & second guide RNA and a Cas endonuclease where the plant has two target sites for the guide RNAs.  Claim 5 also starts with a disrupted gene and then provides a change to the gene which results in a functional gene product.  Claim 5 does not allow the use of a polynucleotide modification template.
D’Halluin & Ruiter teaches the use of ZFNs to modify an endogenous gene to, e.g., provide herbicide resistance in tobacco.  D'Halluin & Ruiter, p. 622.  In view of Applicant’ definitions of ‘disrupted’ gene and ‘functional gene product’ discussed supra, the teachings of D'Halluin & Ruiter fall within the scope of the gene modification required by the claims.
Kanchiswamy et al. teaches forming RNPs with a guide RNA and purified Cas9 protein, e.g., "researchers have developed tools that exploit lipofection or electroporation to deliver recombinant Cas9 protein and in vitro transcribed guide RNA, or RGEN ribonucleoproteins (RNPs)."  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. also teaches that "[i]n plant cells, direct delivery of RGEN RNPs can be achieved through ... particle bombardment." Id., p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. teaches that the benefit is that it "[leaves] no trace of foreign genetic elements. Id.  Microinjection in plant cells was routine, even if laborious, at the time of filing the instant application.  Wymer et al.  Wymer et al. teaches microinjection in maize cells.
Wang et al. that multiple targets can be modified at the same time using CRISPR.  Wang et al., p. 912.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to follow the teachings of D'Halluin & Ruiter and Kanchiswamy et al. to assemble a guide RNA and Cas9 endonuclease directed at 
Since the selection does not use an exogenously supplied marker gene, and the CRISPR method would result in a nucleotides change falling within the scope of claim 7, claims 6-7 are obvious.
Claims 8-10 require using a modification template for the changes to the second target.  However, in view of the above references, it would have been obvious to an ordinary artisan to use a polynucleotide modification template (e.g. D'Halluin & Ruiter, Figs. 1-2) and thus claims 8-10 are obvious.
Applicant’s Arguments & Response
Applicant traverses the rejection.  Response, p. 13.  Applicant argues that there is “no actual demonstration of any crop plant cell modification.”  Id.
In response to Applicant’s position, the rejection stands as written.  Again, the instant rejection is under 35 USC 103.  The commercial value of modifying crop genomes is self-evident.


11.	Claim 20 is rejected under 35 U.S.C. 1032 as being obvious over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91.
Claim 20 is drawn to a method of delivering a guide RNA and a Cas endonuclease but first forming a ribonucleotide particle and then adding the ribonucleotide particle to a delivery matrix and then delivering the overall complex across a plant cell wall.  Claim 20 is merely the first step of a CRISPR protocol with an unspecified outcome.
Kanchiswamy et al. teaches forming RNPs with a guide RNA and purified Cas9 protein, e.g., "researchers have developed tools that exploit lipofection or electroporation to deliver recombinant Cas9 protein and in vitro transcribed guide RNA, or RGEN ribonucleoproteins (RNPs)."  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  Kanchiswamy et al. also teaches that "[i]n plant cells, direct Id.  Figure 1 discloses binding the guide RNA to the target plant genome.  Kanchiswamy et al. teaches maize cells.  Id., p. 490.
Kanchiswamy et al. does not provide a working example. 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to follow the teachings of Kanchiswamy et al. to assemble a guide RNA and Cas9 endonuclease and then use biolistics to deliver the complex across a cell wall into a plant cell.  Therefore claim 20 is obvious.
Applicant’s Arguments & Response
Applicant traverses the rejection.  Response, pp. 13-14.  Applicant declines to restate their arguments against Kanchiswamy et al. as a primary reference.
That is fine, the Office will also not reproduce the reasoning why Applicant’s arguments are not persuasive.  
Applicant alleges that the references do not teach crop plant cells.  Response, pp. 13-14.
In response, Kanchiswamy et al. mentions crop plants three times in the first full paragraph on page 489.  Kanchiswamy et al. uses the words “crop plants” in the first heading on page 490.  Then Kanchiswamy et al. teaches crop plants in the second column on page 490 under the heading “Conclusions and future perspectives.”
Applicant’s argument fails to persuade.


12.	Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 in view of Kim et al. WO 2014/065596 A1, published 1 May 2014.
Claim 20 is obvious in view of Kanchiswamy et al., however, that reference does not teach a template DNA / donor DNA to donate an exogenous DNA sequence to the plant cell thereby changing the genome of the target cell.  However, that step is routine in the CRISPR art.  See, e.g., Kim et al., Fig. 19.  Therefore claims 21-22 are obvious.
Applicant’s Arguments & Response
Applicant asserts that “Fig. 19 is a prophetic illustration and adds no weight to the deficiency of Kanchiswamy.”  Response, p. 14.
The Office disagrees.  Furthermore, Applicant spent quite a bit of effort (p. 10) arguing that D'Halluin & Ruiter teaches the use of a template   
Therefore Applicant’s argument fails to persuade.


13.	Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being obvious over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 in view of Li et al. (2015) Human Gene Therapy 26(7):452-62.
Claim 20 is obvious in view of Kanchiswamy et al., however, that reference does not teach using microparticles and cationic lipids.  Li et al. supplies the missing limitation and teaches a variety of delivery particle to use with CRISPR such as nanocarriers (abstract) and cationic liposomes.  Therefore claim 23 is obvious.
Applicant’s Argument & Response
Applicant’s argument focuses on Li et al. not teaching the use of Cas9 and guide RNA with crop plant cells.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981) (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” (citations omitted)).  See also In re Merck & Co., 800 F.2d 1091, 1097, 231 USPQ 375, 380 (Fed. Cir. 1986)(“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.  Thus, Petersen must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole.” (citing to In re Keller)).


Conclusion
14.	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663